DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/555728, filed on 8/29/19.

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities.
Regarding claim 1, based upon applicant’s disclosure, the second to last indented section of claim 1 should read: “a flow path resistance in [[the]] each first communication path (28) is higher than a flow path resistance in [[the]] each second communication path.”
Regarding claim 7, based upon applicant’s disclosure, claim 7 should read: “The liquid ejecting head according to claim 1, wherein a length of [[the]] each second communication [[paths]] path is longer than a length of [[the]] each first communication [[paths]] path.”
Regarding claim 8, based upon applicant’s disclosure, claim 8 should read: “The liquid ejecting [[heat]] head according to claim 7, wherein [[the]] each second communication [[paths]] path [[include]] includes a first horizontal path that communicates with [[the]] a nozzle communication [[paths]] path, a vertical path that communicates with the first horizontal path at a first end and a second horizontal path that communicates with a second end of the vertical path and with the second liquid chamber.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwata et al. (US 2018/0272709 A1).
Regarding claim 1, Iwata discloses A liquid ejecting head comprising:
nozzles configured to eject liquid (4, Fig. 2; or see Figs. 10-11 or 13);
pressure chambers (6, Fig. 2; or see Figs. 10-11 or 13) communicating with the nozzles, the pressure chambers being configured to generate pressure for ejecting the liquid (inherent in Fig. 2 or Figs. 10-11 or 13);
a first liquid chamber (10/41, Fig. 2 [left-most chamber mislabeled as “42”]; or see Figs. 10-11 or 13) configured to store the liquid to be supplied to the pressure chambers (see para 61);
a second liquid chamber (50, Fig. 2; or see Figs. 10-11 or 13) configured to store the liquid that passed through the pressure chambers (see para 61);
first communication paths communicating with the pressure chambers from the first liquid chamber (7, Fig. 2; or see Figs. 10-11 or 13);
second communication paths respectively communicating with the second liquid chamber from between the pressure chambers and the nozzles (57 [or 56+57], Fig. 2; or see Figs. 10-11 or 13), wherein
flow path resistance in the first communication path is higher than flow path resistance in the second communication path (See Fig. 2 and paras 78-83, 102-103, 107-108, 125, and 128, particularly paras 83 and 103, 125, 128.  Or, see Figs. 10-11 or 13.),
wherein inertance in the second communication path is higher than inertance in the nozzle corresponding to the second communication path (This is an inherent feature of all ink recirculating systems because a change in fluid pressure at the nozzle must cause larger changes in flow rate at the nozzle than changes in flow rate at the ink return path.  Otherwise, ink would always get shunted towards the ink return path and never get ejected from the nozzle.).
Regarding claim 7, Iwata further discloses the liquid ejecting head according to claim 1, wherein a length of the second communication paths is longer than a length of the first communication paths (see fig. 11).
Regarding claim 9, Iwata further discloses a liquid ejecting apparatus comprises the liquid ejecting head according to claim 1 (inherent in Iwata).
Regarding claim 10, Iwata further discloses the liquid ejecting apparatus according to claim 9, further comprising: a liquid feeding mechanism configured to, in an ejecting operation for ejecting the liquid from the nozzles of the liquid ejecting head, generate a flow of the liquid from the first liquid chamber side through the first communication paths, the pressure chambers, and the second communication paths toward the second liquid chamber side (See Fig. 2 and paras 78-83, 102-103, 107-108, 125, and 128, particularly paras 83 and 103, 125, 128.  Or, see Figs. 10-11 or 13.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2018/0272709 A1).
Regarding claim 2, Iwata discloses all the limitations introduced in parent claim 1.
Iwata further discloses the liquid ejecting head according to claim 1, wherein the second communication path communicates with a nozzle communication path (can be portion of 5 that is formed by layer 2A, figs. 2, 10-11, or 13) that communicates with the pressure chamber and the nozzle (see figs. 2, 10-11, or 13), and a flow-path cross- sectional area of the second communication path is smaller than a flow-path cross-sectional area of the nozzle communication path (Since Iwata’s drawings are not drawn to scale [see para 40], Iwata does not explicitly disclose this limitation.  However, this limitation would be obvious to one of ordinary skill in the art because it is a cost-effective way to facilitate ejection of ink from the nozzle, rather than shunting the ink towards 50.).
Regarding claim 3, Iwata further discloses the liquid ejecting head according to claim 2, wherein a flow path plate having the nozzle communication paths is a single substrate (layer 2A, figs. 2, 10-11, or 13).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2018/0272709 A1) in view of Menzel et al. (US 2016/0311221 A1).
Regarding claim 4, Iwata discloses all the limitations introduced in parent claim 1.
Iwata does not appear to disclose the liquid ejecting head according to claim 1, wherein a wall defining the second liquid chamber is a second liquid-chamber flexible portion that deforms in accordance with a change in pressure in the liquid in the second liquid chamber.
However, Iwata, as modified by Menzel, discloses the liquid ejecting head according to claim 1, wherein a wall defining the second liquid chamber is a second liquid-chamber flexible portion that deforms in accordance with a change in pressure in the liquid in the second liquid chamber (Menzel discloses forming recess slots 170 near feed channels in order to form flexible walls 176 that can absorb pressure fluctuations.  See para 91.  It would have been obvious to one of ordinary skill to adopt such pressure absorption formations, as taught in Menzel, into the structure of Iwata for the purpose of smoothing out pressure fluctuations and improving printhead performance.).
Regarding claim 5, Iwata, as modified by Menzel, further discloses the liquid ejecting head according to claim 4, wherein a wall defining the first liquid chamber is a first liquid-chamber flexible portion that deforms in accordance with a change in pressure in the liquid in the first liquid chamber (see rejection of claim 4).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Ando et al. (US 2015/0085032 A1)
A liquid circulation part has a recovery path where a liquid flows into a retaining part from a first head and a second head. The recovery path has a first merging point where the liquid flowing from the first head and the liquid flowing from the second head are merged, a first recovery path part where the liquid flowing from the first head flows into the first merging point, and a second recovery path part where the liquid flows from the first merging point. The cross-sectional area of the second recovery path part, orthogonal to a direction of flow of the liquid in the second recovery path part, is greater than the cross-sectional area of the first recovery path part, orthogonal to the direction of flow of the liquid in the first recovery path part.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

November 4, 2022